DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Volkmann (Reg. 60,349) on 10/13/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 08/30/2021):

Listing of Claims:
19.	(Currently Amended) A computing system comprising:
an interface configured to communicate with a plurality of different resource servers, each resource server having a corresponding resource server port;
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide:
client interaction logic configured to receive, from a client computing system, an access request requesting access to a particular one of the resource servers;
authentication/authorization mechanism interaction logic configured to:
based on the access request, select an authentication mechanism configured to authenticate information corresponding to the access request, and 

port maintenance logic configured to maintain a pool of available ports;
port selection logic configured to select a client-facing port from the pool of available ports;
traffic forwarding logic configured to perform traffic forwarding by: 
selecting the resource server port that corresponds to the particular resource server;
generating an access rule configured to permit access by the client computing system to the selected client-facing port for an exposure duration;
sending, to the client computing system, port information that identifies the selected client-facing port,
receiving first information from the client computing system on the selected client-facing port on the computing system, 
forwarding the received first information to the resource server on the selected resource server port corresponding to the particular resource server, 
receiving second information from the resource server through the selected resource server port corresponding to the particular resource server, and 
forwarding the received second information to the client computing system on the selected client-facing port; and
exposure duration processing logic configured to:
based on an identity of the particular resource server, identify an exposure duration; and 
expose the client-facing port to the client computing system and to enable the traffic forwarding logic to perform the traffic forwarding for the identified exposure duration, after which the exposure of the client-facing port and the traffic forwarding are no longer enabled.

Allowable Subject Matter
Claim(s) 1-8, 10-12 and 14-22 is/are allowed.
claim 1, the prior art of record (Frerking, US-20150046511-A1 (hereinafter “Frerking ‘511”) in view of SEGU et al., US-20190109833-A1 (hereinafter “SEGU ‘833”) and SORENSON, III et al., US-20140359698-A1 (hereinafter “SORENSON ‘698”)) does not disclose “based on the server identifier in the access request, select the resource server port that corresponds to the particular resource server” in the recited context.  Rather, Frerking ‘511 teaches that diverse web service commands (access requests) such as the REST calls received from clients in a distributed computer system (cloud system) are directed to a load manager which selects a caching system (resource server) in a data center for processing the requests, but differently from the claim, the load manager would assign a caching system for each request by monitoring the status of port configurations rather than depending on the web service commands. To this, SEGU ‘833 adds that a request to a resource is sent to a store via a service provider (selected resource server), where the store provides an authentication mechanism and verification by computing a score based on the policy store, the user store or the audit store, so that this reference does not point the above allowable subject matter. Furthermore, SORENSON ‘698 discloses that a response packet (port information) including a specific port to network address mapping is communicated between a client and a server host, where the specific port would be chosen in different ports, however, it is silent about how a particular server can be chosen based on a particular server port. 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 10 and 19, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-8, 11-12, 14-18 and 20-22 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494